665 So. 2d 1152 (1996)
Brenda DUGGAN, Petitioner,
v.
DEPARTMENT OF CORRECTIONS, Respondent.
No. 95-2984.
District Court of Appeal of Florida, Fifth District.
January 12, 1996.
*1153 Brenda Duggan, Quincy, pro se.
No appearance for Respondent.
THOMPSON, Judge.
Brenda Duggan filed this petition for writ of mandamus seeking to compel the Department of Corrections ("DOC") to award her gain time in compliance with an order of the circuit court. The circuit court's order directed the DOC to compute and apply credit for time served and unforfeited gain time from Duggan's "prior service in this case." We deny the writ without prejudice.
The proper remedy to compel an award of gain time is a petition for writ of mandamus filed in the circuit court after administrative procedures through DOC have been exhausted. See Newsome v. Singletary, 637 So. 2d 9 (Fla. 2d DCA 1994); see also Barber v. State, 661 So. 2d 355 (Fla. 3d DCA 1995) (holding that claim that DOC acted contrary to sentencing order must be raised by administrative procedure and if unsuccessful, by mandamus); Killings v. State, 567 So. 2d 60 (Fla. 4th DCA 1990) (holding that complaint regarding DOC interpretation of sentence must be addressed through administrative procedure and then if necessary, by mandamus directed at DOC and filed in trial court).
Since Duggan has not alleged that any administrative remedy has been initiated, much less resolved, the petition for writ of mandamus is denied without prejudice. This will allow Duggan to exhaust her administrative remedies and, if unsuccessful, to seek a writ of mandamus in the circuit court.
WRIT DENIED.
PETERSON, C.J., and COBB, J., concur.